DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the amendment filed on June 2, 2022. Claims 1-2, 4, and 21-37 are currently pending and have been fully examined. Claims 3 and 5-20 are cancelled by Applicant.
With respect to the 101 rejection, Applicant is of the opinion that the claimed features are associated with a problem arising specifically in the operation of blockchains. The examiner respectfully disagrees and notes that security of viewership data is not specific to blockchains and may arise in any data processing system. In fact, this problem existed in old fashioned manual bookkeeping where user data was kept in paper booklets. Therefore, the claims are directed to a judicial exception and additional elements such as a blockchain amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4, and 21-35 are directed to a method (process). Claims 36-37 are directed to a system (product) Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 36 and 37 are directed to the abstract idea of receiving, storing and providing data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 36 and 37 recite: 
obtaining, from a media device, viewership data for a viewer associated with a unique identifier; 
mapping the unique identifier, associated with the viewer, to a temporary identifier; 
storing a representation of the viewership data in association with the temporary identifier and without identifying information of the viewer to at least one public, distributed ledger; 
receiving information for a transaction, involving the viewership data, according to a set of terms of a contract between the viewer and a data customer;
storing information for the transaction to the at least one public, distributed ledger; and 
providing the identifying information of the viewer to the data customer according to the set of terms of the contract.
Specifically claims 1, 36, and37 recite: “obtaining viewership data for a viewer associated with a unique identifier, mapping the unique identifier, associated with the viewer, to a temporary identifier, storing a representation of the viewership data in association with the temporary identifier and without identifying information of the viewer, receiving information for a transaction, involving the viewership data, according to a set of terms of a contract between the viewer and a data customer, storing information for the transaction, and providing the identifying information of the viewer to the data customer according to the set of terms of the contract,” which is obtaining, mapping, storing and providing data. Therefore the claim recites a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for obtaining, mapping, storing and providing data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a media device, a distributed ledger, at least one hardware processor, software configured to be executed by the at least one hardware processor, and a non-transitory computer-readable medium having instructions stored thereon, merely use one or more computers as tool to perform the abstract idea. The use of a media device, a distributed ledger, at least one hardware processor, software configured to be executed by the at least one hardware processor, and a non-transitory computer-readable medium, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a media device, a distributed ledger, at least one hardware processor, software configured to be executed by the at least one hardware processor, and a non-transitory computer-readable medium having instructions stored thereon, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claim 2 recites:
determining that the transaction satisfies the set of terms before allowing the transaction to proceed, which further describes processing the data and is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
Dependent claim 4 recites:
providing cryptocurrency or a token as compensation for the transaction; 
storing information for the cryptocurrency or token to the at least one public, distributed ledger, which is a payment process and a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The additional element of cryptocurrency, merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea.  
	Dependent claim 21 recites:
wherein the representation of the viewership data comprises a cryptographic hash of the viewership data, which is representing data and a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The additional element of a cryptographic hash, merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea.  
Dependent claim 22 recites:
providing the viewership data to the data customer according to the set of terms of the contract, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
 Dependent claim 23 recites:
mapping the unique identifier to a new temporary identifier, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
Dependent claim 24 recites:
maintaining a historical mapping of the unique identifier to each temporary identifier to which the unique identifier has been mapped, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
Dependent claim 25 recites:
mapping the unique identifier to a new temporary identifier in response to termination or breach of the contract, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
Dependent claim 26 recites:
wherein the contract is a smart contract, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The additional element of a smart contract, merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea.  
Dependent claim 27 recites:
wherein the smart contract is a self-executing smart contract that receives payment from a wallet of the data customer, transfers compensation to a wallet of the viewer, and provides access to the identifying information of the viewer to the data customer, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The additional element of a smart contract, merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea. 
Dependent claim 28 recites:
storing the viewership data in a data escrow; and 
providing the viewership data to the data customer according to the set of terms of the contract, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
Dependent claim 29 recites:
wherein the representation of the viewership data comprises a location of the data escrow, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
 Dependent claim 30 recites:
wherein the representation of the viewership data comprises an anonymized version of the viewership data, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception.
Dependent claim 31 recites:
obtaining a digital signature, for authenticating the viewership data, from a central authority, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The additional element of a digital signature, merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea. 
Dependent claim 32 recites:
storing the representation of the viewership data in association with one or more sharing options to be enforced by the contract, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception. 
Dependent claim 33 recites:
wherein the one or more sharing options comprise a level of access available for the viewership data, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception. 
Dependent claim 34 recites:
wherein the one or more sharing options comprise one or both of a whitelist or a blacklist of data customers, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception. 
Dependent claim 35 recites:
wherein the one or more sharing options comprise one or more permissible uses, which is a “fundamental economic principles or practices” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim does not include any additional elements to amount to significantly more than the judicial exception. 
Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claims 1, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 21-24, 26-27, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Patent Publication No. 2003/0158789) in view of Castinado et al. (US Patent Publication No. 2017/0132630 )
With respect to claims 1, 36 and 37, Miura et al. teach:
obtaining, from a media device, viewership data for a viewer associated with a … identifier; (content watching information is obtained from viewer apparatus by content evaluation apparatus [0053], [0056], [0072], [0074])
storing a representation of the viewership data … to at least one …ledger; (watching information is stored in storage 500 [0061]-[0062])
receiving information for a transaction involving the viewership data according to a set of terms of a contract between the viewer and a data customer; (contract between a content provider and the viewer [0049], payment conditions, contract term [0150]-[0151], contract processing means [0156], contract information [0176])  
storing information for the transaction to the at least one…ledger; ([0077], [0176], sales information database [0493])
providing the identifying information of the viewer to the data customer according to the set of terms of the contract. ([0049], content distribution apparatus receives viewer information from viewer apparatus [0067])
In addition, with respect to Claim 36, Miura et al. teach:
	at least one hardware processor; ([0016], Claims 20, 21)
software configured to, when executed by the at least one hardware processor… ([0016], Claims 20, 21)
Moreover, with respect to Claim 37, Miura et al. teach:
a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor…([0016], Claims 20, 21)
Miura et al. do not explicitly teach:
	…viewer unique identifier	
mapping the unique identifier, associated with the viewer, to a temporary identifier;
storing… data… in association with the temporary identifier and without identifying information of the viewer to at least one public, distributed ledger;
However, Castinado et al. teach:
determining an identity of the user; (unique address of a customer [0037], [0188])
mapping the unique identifier, associated with the user, to a temporary identifier; (mapping aliases to user identities [0039]-[0041])
storing… data… in association with the temporary identifier and without identifying information of the user to at least one public, distributed ledger; (alias data repository: FIG. 7, [0044]-[0045], [0078], blockchain [0166]-[0168])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blockchain based aliases, as taught by Castinado et al. into the content providing system of Miura et al., in order to map viewer (user) account identifier to an alias and store aliases in a blockchain without identifying information (i.e., protect personal account information). (Castinado et al., Abstract, [0051]) 
With respect to claim 2, Miura et al. and Castinado et al. teach the limitations of claim 1.
Moreover, Miura et al. teach:
determining that the transaction satisfies the set of terms before allowing the transaction to proceed. ([0147])
With respect to claim 4, Miura et al. and Castinado et al. teach the limitations of claim 1.
Moreover, Castinado et al. teach:
providing cryptocurrency or a token as compensation for the transaction; ([0167]-[0170])
storing information for the cryptocurrency or token to the at least one public, distributed ledger. ([0199])
With respect to claim 21, Miura et al. and Castinado et al. teach the limitations of claim 1.
Moreover, Castinado et al. teach:
wherein the representation of the viewership data comprises a cryptographic hash of the viewership data. (contract execution using cryptographic hash [0202]-[0203])
With respect to claim 22, Miura et al. and Castinado et al. teach the limitations of claim 21.
Moreover, Miura et al. teach:
providing the viewership data to the data customer according to the set of terms of the contract. (contract conditions [0069], [0105])
With respect to claim 23, Miura et al. and Castinado et al. teach the limitations of claim 1.
Moreover, Castinado et al. teach:
mapping the unique identifier to a new temporary identifier. ([0193]-[0194])
With respect to claim 24, Miura et al. and Castinado et al. teach the limitations of claim 23.
Moreover, Castinado et al. teach:
maintaining a historical mapping of the unique identifier to each temporary identifier to which the unique identifier has been mapped. (alias data repository: FIG. 7, [0044]-[0045], [0078])
With respect to claim 26, Miura et al. and Castinado et al. teach the limitations of claim 1.
Moreover, Castinado et al. teach:
wherein the contract is a smart contract. ([0191], [0195])
With respect to claim 27, Miura et al. and Castinado et al. teach the limitations of claim 26.
Moreover, Castinado et al. teach:
wherein the smart contract is a self-executing smart contract that receives payment from a wallet of the data customer, ([0169])
transfers compensation to a wallet of the viewer, and provides access to the identifying information of the viewer to the data customer. ([0041]-[0046])

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., in view of Castinado et al., further in view of Eberstaller (US Patent Publication No. 2009/0055936 )
With respect to claim 25, Miura et al. and Castinado et al. teach the limitations of claim 23.
Miura et al. and Castinado et al. do not explicitly teach:
mapping the unique identifier to a new temporary identifier in response to termination or breach of the contract.
	However, Eberstaller teaches:
mapping the unique identifier to a new temporary identifier in response to termination or breach of the contract. ([0036], claim 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deinitialization PIN, as taught by Eberstaller into the content providing system of Miura et al., in order to generate a new temporary identifier (i.e., PIN) in response to contract termination. (Eberstaller, Abstract, [0013]-[0014]) 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., in view of Castinado et al., further in view of Fleischman et al.(US Patent Publication No. 2014/0250491 )
With respect to claim 28, Miura et al. and Castinado et al. teach the limitations of claim 21.
Moreover, Castinado et al. teach:
…a data escrow; ([0203])
providing the viewership data to the data customer according to the set of terms of the contract. (contract conditions [0069], [0105])
Miura et al. and Castinado et al. do not explicitly teach:
storing the viewership data in a data escrow,
However, Fleischman et al. teach:
storing the user data in a data escrow, (FIG. 1, [0016])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data escrow, as taught by Fleischman et al. into the content providing system of Miura et al., in order to store viewer data in a data escrow. (Fleschman et al.: Abstract) 
With respect to claim 29, Miura et al., Castinado et al. and Fleischman et al. teach the limitations of claim 28.
Moreover, Fleischman et al. teach:
wherein the representation of the viewership data comprises a location of the data escrow. ([0034]-[0035])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., in view of Castinado et al., further in view of Gonzalez Blanco et al.(US Patent Publication No. 2017/0132431 )
With respect to claim 30, Miura et al. and Castinado et al. teach the limitations of claim 1.
Miura et al. and Castinado et al. do not explicitly teach:
wherein the representation of the viewership data comprises an anonymized version of the viewership data.
However, Gonzalez Blanco et al. teach:
wherein the representation of the viewership data comprises an anonymized version of the viewership data. ([0123])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data anonymization, as taught by Gonzalez Blanco et al. into the content providing system of Miura et al., in order to protect viewer data by anonymizing the data. (Gonzalez Blanco et al.: Abstract, [0017]-[0018]) 
The examiner notes that the claim recitation indicates non-functional descriptive material and therefore does not further limit the scope of the claim.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., in view of Castinado et al., further in view of Tran et al. (US Patent Publication No. 2019/0361917 )
With respect to claim 31, Miura et al. and Castinado et al. teach the limitations of claim 1.
Miura et al. and Castinado et al. do not explicitly teach:
obtaining a digital signature, for authenticating the viewership data, from a central authority.
However, Tran et al. teach:
obtaining a digital signature, for authenticating the viewership data, from a central authority. ([0376])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital signature, as taught by Tran et al. into the content providing system of Miura et al., and Castinado et al. in order to provide secure transaction. (Tran et al.: Abstract, [0042]) 

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., in view of Castinado et al., further in view of Agarwal et al.(US Patent Publication No. 2012/0054043 )
With respect to claim 32, Miura et al. and Castinado et al. teach the limitations of claim 1.
Miura et al. and Castinado et al. do not explicitly teach:
storing the representation of the viewership data in association with one or more sharing options to be enforced by the contract.
However, Agarwal et al. teach:
storing the representation of the viewership data in association with one or more sharing options to be enforced by the contract. ([0045]-[0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data sharing agreement, as taught by Agarwal et al. into the content providing system based on a contract of Miura et al., and Castinado et al. in order to provide data sharing option as a term of the contract. (Agarwal et al.: Abstract, [0006]) 
With respect to claim 33, Miura et al. and Castinado et al. and Agarwal et al. teach the limitations of claim 32.
Moreover, Agarwal et al. teach:
wherein the one or more sharing options comprise a level of access available for the viewership data. ([0045]-[0046], [0071]-[0073])
With respect to claim 34, Miura et al. and Castinado et al. and Agarwal et al. teach the limitations of claim 32.
Moreover, Agarwal et al. teach:
wherein the one or more sharing options comprise one or both of a whitelist or a blacklist of data customers. ([0036])
With respect to claim 35, Miura et al. and Castinado et al. and Agarwal et al. teach the limitations of claim 32.
Moreover, Agarwal et al. teach:
wherein the one or more sharing options comprise one or more permissible uses. ([0036])










Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685